VILLANTI, Judge.
F. Annette Morroni appeals from the final judgment purporting to dismiss her action against Marshall A. Peeples, as Trustee of the Corlico Property Land Trust 3 and 3B, with prejudice. Peeples *631concedes that the trial court was without jurisdiction to enter the final judgment. See Fleet Servs. Corp. v. Reise, 775 So.2d 383, 384 (Fla. 2d DCA 2000); Ambory v. Ambory, 442 So.2d 1087, 1087-88 (Fla. 2d DCA 1983). Accordingly, we vacate the purported final judgment.
Reversed.
CASANUEVA and DAVIS, JJ., Concur.